DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, see remarks pages 6-8, filed September 22, 2022, with respect to the rejection(s) of claim(s) 1-5 and 10-15 under 35 U.S.C. 102 and claims 6-9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bize et al. in Foreign Patent Document WO 2017019718 A1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. in U.S. Patent Publication 2007/0061079, and further in view of Bize et al. in Foreign Patent Document WO 2017019718 A1.
	Regarding claim 1, Hu et al. teaches:
	receiving, by one or more processors, a plurality of rock fragment images, wherein each of the rock fragment images represents respective rock fragments obtained from a subsurface formation during well bore drilling (see [0124]-[0125], [0157]); 
	selecting, by the one or more processors, one or more portions of the rock fragment images (see [0202]-[0203]); and 
	generating, by the one or more processors, a geological formation image based on the one or more selected portions of the rock fragment images, wherein the geological formation image is indicative of one or more geological characteristics of the subsurface formation along the well bore (see [0210], [0217], [0226], [0228]-[0231], Fig. 28).
	Hu et al. differs from the claimed invention in that it is silent regarding wherein the geological formation image is generated by at least one of: interpolating at least a portion of the geological formation image based on the one or more selected portions of the rock fragment images, or extrapolating at least a portion of the geological formation image based on the one or more selected portions of the rock fragment images.
	Bize et al. teaches “obtaining acquired data for a region on interest, determining a rock type of the region of interest…generating, using the acquired data and an interpolator…a wellbore image of image of the region of interest.  The interpolator generates interpolated data between data points among the acquired data…core characterization describes an integration of wellbore data types…core construction describes subterranean formation properties” (Abstract geological formation image is generated by at least one of: interpolating at least a portion of the geological formation image based on the one or more selected portions of the rock fragment images; [0003], [0016], claim 1). Bize et al.
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined geological formation image generation using interpolation techniques of Bize et al. in the system of Hu et al. to improve Hu et al. with a reasonable expectation that it would result in improving the accuracy of the core imaging resulting in more accurate depth determinations.
	Regarding claim 2, Hu et al. and Bize et al. teaches the limitations as indicated above. Further, Hu et al. teaches wherein the one or more geological characteristics of the subsurface formation along the well bore comprise at least one of: a porosity of the subsurface formation along the well bore, or a permeability of the subsurface formation along the well bore (see [0220], Fig. 28).
	 Regarding claim 3, Hu et al. and Bize et al. teaches the limitations as indicated above. Further, Hu et al. teaches wherein the plurality of rock fragment images represent rock fragments obtained from the subsurface formation at a plurality of depths along the well bore, and wherein the geological formation image is indicative of the one or more geological characteristics of the subsurface formation at each of the depths along the well bore (see Fig. 28).
	Regarding claim 4, Hu et al. and Bize et al. teaches the limitations as indicated above. Further, Hu et al. teaches wherein the plurality of rock fragment images represent rock fragments obtained from the subsurface formation at a plurality of first depths along the well bore, and wherein the geological formation image is indicative of the one or more geological characteristics of the subsurface formation at each of the first depths and at 21Attorney Docket No. 38136-1265001 / SA71499 each of a plurality of second depths along the well bore, wherein the first depths are different from the second depths (see Fig. 28).
	Regarding claim 5, Hu et al. and Bize et al. teaches the limitations as indicated above. Further, Hu et al. teaches wherein selecting the one or more selected portions of the rock fragment images comprises: for each of the rock fragment images, segmenting the rock fragment image into a plurality of image segments, wherein each of the image segments corresponds to a different respective rock grain in the rock fragment image (see [0202]).
	Regarding claim 10, Hu et al. and Bize et al. teaches the limitations as indicated above. Further, Hu et al. teaches combining the one more selected portions of the rock fragment images into the geological formation image (see Fig. 28 i.e. columns 7-8).
	Regarding claim 11, Hu et al. and Bize et al. teaches the limitations as indicated above. Further, Hu et al. teaches arranging the one more selected portions of the first rock fragment images sequentially along a first dimension in the geological formation image (see Fig. 28 i.e. columns 7-8). 
	Regarding claim 12, Hu et al. and Bize et al. teaches the limitations as indicated above. Further, Hu et al. teaches wherein each of the one or more selected portions of the first rock fragment images is associated with a respective depth, and wherein the one more selected portions of the first rock fragment images are arranged sequentially in the geological formation image according to depth (see Fig. 28 i.e. columns 7-8).
	Regarding claim 13, Hu et al. and Bize et al. teaches the limitations as indicated above. Further, Hu et al. teaches wherein the geological formation image comprises multiple instances of at least one of the one or more selected portions of the rock fragment images (see Fig. 28 i.e. columns 7-8).
	Regarding claim 14, Hu et al. teaches:
	receiving, by one or more processors, a plurality of rock fragment images, wherein each of the rock fragment images represents respective rock fragments obtained from a subsurface formation during well bore drilling (see [0124]-[0125], [0157]); 
	selecting, by the one or more processors, one or more portions of the rock fragment images (see [0202]-[0203]); and 
	generating, by the one or more processors, a geological formation image based on the one or more selected portions of the rock fragment images, wherein the geological formation image is indicative of one or more geological characteristics of the subsurface formation along the well bore (see [0210], [0217], [0226], [0228]-[0231], Fig. 28).
	Hu et al. differs from the claimed invention in that it is silent regarding wherein the geological formation image is generated by at least one of: interpolating at least a portion of the geological formation image based on the one or more selected portions of the rock fragment images, or extrapolating at least a portion of the geological formation image based on the one or more selected portions of the rock fragment images.
	Bize et al. teaches “obtaining acquired data for a region on interest, determining a rock type of the region of interest…generating, using the acquired data and an interpolator…a wellbore image of image of the region of interest.  The interpolator generates interpolated data between data points among the acquired data…core characterization describes an integration of wellbore data types…core construction describes subterranean formation properties” (Abstract geological formation image is generated by at least one of: interpolating at least a portion of the geological formation image based on the one or more selected portions of the rock fragment images; [0003], [0016], claim 1). Bize et al.
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined geological formation image generation using interpolation techniques of Bize et al. in the system of Hu et al. to improve Hu et al. with a reasonable expectation that it would result in improving the accuracy of the core imaging resulting in more accurate depth determinations.
	Regarding claim 15, Hu et al. teaches:
	receiving, by one or more processors, a plurality of rock fragment images, wherein each of the rock fragment images represents respective rock fragments obtained from a subsurface formation during well bore drilling (see [0124]-[0125], [0157]); 
	selecting, by the one or more processors, one or more portions of the rock fragment images (see [0202]-[0203]); and 
	generating, by the one or more processors, a geological formation image based on the one or more selected portions of the rock fragment images, wherein the geological formation image is indicative of one or more geological characteristics of the subsurface formation along the well bore (see [0210], [0217], [0226], [0228]-[0231], Fig. 28).
	Hu et al. differs from the claimed invention in that it is silent regarding wherein the geological formation image is generated by at least one of: interpolating at least a portion of the geological formation image based on the one or more selected portions of the rock fragment images, or extrapolating at least a portion of the geological formation image based on the one or more selected portions of the rock fragment images.
	Bize et al. teaches “obtaining acquired data for a region on interest, determining a rock type of the region of interest…generating, using the acquired data and an interpolator…a wellbore image of image of the region of interest.  The interpolator generates interpolated data between data points among the acquired data…core characterization describes an integration of wellbore data types…core construction describes subterranean formation properties” (Abstract geological formation image is generated by at least one of: interpolating at least a portion of the geological formation image based on the one or more selected portions of the rock fragment images; [0003], [0016], claim 1). Bize et al.
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined geological formation image generation using interpolation techniques of Bize et al. in the system of Hu et al. to improve Hu et al. with a reasonable expectation that it would result in improving the accuracy of the core imaging resulting in more accurate depth determinations.
Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. in U.S. Patent Publication 2007/0061079 and Bize et al. in Foreign Patent Document as applied to claim 5 above, and further in view of Francois et al. in U.S. Patent Publication 2019/00338697.
	Regarding claim 6, Hu et al. and Bize et al. teaches the limitations as indicated above. Hu et al. and Bize et al. differs from the claimed invention in that they are silent regarding segmenting the rock fragment image comprises identifying one or more edges in the rock fragment image.
	Francois et al. teaches a method for determining a property of a geological formation based on an optical image of rock samples taken from the formation (Abstract) and wherein segmenting the rock fragment image comprises identifying one or more edges in the rock fragment image ([0077]-[0078]).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the edge identifying techniques of Francois et al. in the system of Hu et al. and Bize et al. to improve Hu et al. and Bize et al. with a reasonable expectation that it would result in improving the accuracy of the core imaging resulting in more accurate depth determinations.
	Regarding claim 7, Hu et al. and Bize et al. teaches the limitations as indicated above. Hu et al. and Bize et al. differs from the claimed invention in that they are silent regarding wherein segmenting the rock fragment image comprises identifying one or more contiguous regions in the rock fragment image. 
	Francois et al. teaches a method for determining a property of a geological formation based on an optical image of rock samples taken from the formation (Abstract) and segmenting the rock fragment image comprises identifying one or more contiguous regions in the rock fragment image ([0075]).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the edge identifying techniques of Francois et al. in the system of Hu et al. and Bize et al. to improve Hu et al. and Bize et al. with a reasonable expectation that it would result in improving the accuracy of the core imaging resulting in more accurate depth determinations.
	Regarding claim 8, Hu et al. and Bize et al. teaches the limitations as indicated above. Hu et al. and Bize et al. differs from the claimed invention in that they are silent regarding the rock fragment image is segmented based on a watershed transformation. 
	Francois et al. teaches a method for determining a property of a geological formation based on an optical image of rock samples taken from the formation (Abstract) and the rock fragment image is segmented based on a watershed transformation ([0075]).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the rock fragment image segmenting techniques of Francois et al. in the system of Hu et al. and Bize et al. to improve Hu et al. and Bize et al. with a reasonable expectation that it would result in improving the accuracy of the core imaging resulting in more accurate depth determinations.
	Regarding claim 9, Hu et al. and Bize et al. teaches the limitations as indicated above. Hu et al. and Bize et al. differs from the claimed invention in that it is silent regarding identifying the image segment corresponding to the rock gain having a largest area among the rock gains in the rock fragment image, and selecting the identified image segment as one of the one or more portions of the rock fragment images.
	Identifying the image segment corresponding to the rock gain having a largest area among the rock gains in the rock fragment image, and selecting the identified image segment as one of the one or more portions of the rock fragment images is merely one of several straightforward possibilities from which the skilled person would select to perform segmentation of the rock fragment images.  
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined identifying the image segment corresponding to the rock gain having a largest area among the rock gains in the rock fragment image, and selecting the identified image segment as one of the one or more portions of the rock fragment images in the system of Hu et al. and Bize et al. to improve Hu et al. and Bize et al. with a reasonable expectation that it would result in improving the accuracy of the core imaging resulting in more accurate depth determinations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865